Citation Nr: 1745505	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to October 7, 2015.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine from October 7, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1973 to June 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO notified the Veteran regarding TDIU, obtained outstanding VA treatment records, and was afforded the requested VA spine examination and medical opinion.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues before the Board may be phrased in different ways.  The issues may be phrased, as the Veteran put it in a February 2017 notice of disagreement, as entitlement to an earlier effective date for the 40 percent rating currently assigned for his low back disability from October 7, 2015.  However, the issues may also be phrased as entitlement to ratings in excess of those currently assigned for the low back disability prior to October 7, 2015 and since October 7, 2015.  Here, the Board has phrased the issues as the latter because, in essence, the RO has granted staged ratings and part of the appeal has been granted herein by the increase to 20 percent prior to October 7, 2015, as discussed below.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the Board must consider entitlement to "staged" ratings to compensate for times when the disabilities may have been more severe than at other times during the course of the appeal).  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date.  There is therefore no issue with regard to an impermissible freestanding claim for an earlier effective date.


Increased rating claims for low back disabilities require consideration of whether separate ratings are warranted for any additional neurological impairment attributed to the Veteran's lumbar spine disability, as the General Rating Formula provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, in this case, the Veteran already has been assigned separate ratings of 10 percent prior to June 3, 2008 and 20 percent thereafter for both right and left lower extremity peripheral neuropathy with radiculopathy.  In May 2009 correspondence received the same date as the claim for an increased rating for his low back disability presently on appeal, the Veteran specifically stated he was satisfied with the RO's April 2009 assignment of 20 percent ratings for peripheral neuropathy of each lower extremity.  Those issues are, therefore, are not on appeal.


FINDINGS OF FACT

1. Prior to October 7, 2015, the Veteran's service-connected degenerative disc disease of the lumbar spine manifested as limitation of motion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees of forward flexion (at worst restricted to 45 degrees), painful motion, and some functional limitations, including difficulty with prolonged walking, standing, sitting, and bending, but with no evidence of ankylosis of any kind.

2. Since October 7, 2015, the Veteran's service-connected degenerative disc disease of the lumbar spine has been manifested by limited and painful motion and functional limitations including interference with sitting, walking, lifting and standing, but with no evidence of unfavorable ankylosis of either the entire spine or the thoracolumbar spine.



CONCLUSIONS OF LAW

1. Prior to October 7, 2015, the criteria for a disability rating of 20 percent, but no more, for degenerative disc disease of the lumbar spine were met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).

2. Since October 7, 2015, the criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration were provided to the Veteran in the March 2010 statement of the case, and will not be repeated here in full.  In summary, in order to warrant a higher rating for the Veteran's low back disability under DC 5243, evidence must show the following under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula):

unfavorable ankylosis of the entire spine (100 percent); 

unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); or

forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis (20 percent).

Alternatively, since the Veteran had intervertebral disc syndrome (IVDS), evidence must show the following under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula) to warrant a higher rating: 

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of  at least 4 weeks but less than 6 weeks during the past 12  months (40 percent);

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12  months (20 percent). 

See 38 C.F.R. § 4.71a , IVDS Formula.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See id., Note (1).

I. Increased Rating Prior to October 7, 2015

The Veteran is currently in receipt of a 10 percent disability rating prior to October 7, 2015 and 40 percent thereafter under DC 5243 for his service-connected degenerative disc disease of the lumbar spine.  He seeks a higher disability rating for the period prior to October 7, 2015.  Specifically, he contended in a February 2017 notice of disagreement that he sought an earlier effective date for the 40 percent rating of May 7, 2009, the date he signed his informal increased rating claim.  For the reasons discussed below, the Board finds that the evidence is at least in equipoise regarding whether a 20 percent rating, but no higher, is warranted prior to October 7, 2015, under the General Rating Formula. 

The Board affords great weight to a June 1, 2009 private physical therapy treatment record noting that upon examination, the Veteran had "[f]orward bending" (i.e., forward flexion) restricted to 45 degrees and loss of lumbar function with restricted active range of motion.  Therefore, at that time, the Veteran demonstrated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  See 38 C.F.R. § 4.71a, DC 5243, General Rating Formula.  

The Board recognizes that during the June 2009 VA examination, the examiner noted flexion of 70 degrees with pain.  However, the Board affords more weight to the June 2009 private physical therapy range of motion measurement because it is more consistent with the weight of the other medical and credible lay evidence of record from this period.  Specifically, the Board finds the June 2009 private treatment is more representative, when viewed in light of extensive VA treatment records and Social Security Administration (SSA) disability records, showing ongoing, credible reports of, and consistent, regular treatment for, chronic low back pain and related functional impairments (including very painful motion and difficulty bending) throughout this period.  Indeed, VA providers consistently found his chronic low back pain severe enough to prescribe opioid drugs and epidural injections throughout this period.  A July 2010 letter by the Veteran's VA treating physician, Dr. G.W.K., persuasively and competently found that the Veteran's chronic low back pain was aggravated by walking and twisting of the low back, and that he had been unable to manage the pain with pain medication.  

The Veteran's VA treatment records are consistent with his SSA disability records regarding the nature and extent of his overall low back symptoms and functional impairments.  In a November 2010 SSA residual functional capacity report, an SSA medical examiner competently and persuasively discussed various functional impairments due to the Veteran's low back condition, including the postural limitation of the ability to bend at the waist merely "occasionally."  A September 2010 SSA function report by the Veteran credibly reported various functional impairments attributable to his low back condition including difficulty bending that was "limited not as far down."  Moreover, a September 2010 SSA third party function report by the Veteran's spouse credibly corroborated his reported low back symptoms and functional impairments, including difficulty with bending.  

Although he was able to continue his work as a postman briefly prior to July 2010, this was because a supervisor accommodated such physical impairments by, for example, assigning him driving routes at times.  However, he credibly reported that in July 2010, he had to retire in part due to his low back condition, for which he was awarded SSA disability benefits effective July 2010.  

The Board finds that the evidence is at least in equipoise regarding whether the Veteran met the General Rating Criteria for an increased rating to 20 percent, but no higher, prior to October 2015.  However, a rating in excess of 20 percent is unwarranted during this period under either the General Rating Formula or the IVDS Formula.  At no time during this period was the Veteran shown to have ankylosis of any kind.  Indeed, the June 2009 VA examiner's and the June 2009 private physical therapist's respective range of motion findings do not support a finding of favorable or unfavorable ankylosis.  Nor was the Veteran shown to have forward flexion of the thoracolumbar spine of 30 degrees or less.  At worst, the Veteran had forward flexion restricted to 45 degrees, as discussed above.  See June 2009 private physical therapy record.  

Nor is the Veteran entitled to a rating higher than 20 percent under the IVDS Formula because there is no evidence of "incapacitating episodes" at any time during this period.  While the June 2009 noted that the Veteran reported episodes about once a month when he had to call in sick and lay down for the day, the examiner stressed that such bed rest was not physician-prescribed.  

The Board considered the VA treatment records, private treatment records, and SSA disability records from this period.  They show the Veteran's ongoing treatment for his low back condition and credible lay reports of his symptoms and impairments throughout this period.  However, they do not contain objective findings of limitation of motion, ankylosis, or physician-prescribed bedrest that would warrant a rating higher than 20 percent for this period.  

The Board also has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Such symptoms and impairments are contemplated by the 20 percent rating granted herein for this period.  Despite the fact the VA examination did not show range of motion findings that would warrant a rating higher than 10 percent, the Board is granting a 20 percent rating since it is clear he has further limitations during flare-ups, as evidenced by the physical therapy record discussed above.  The Board finds that a higher rating during this period is not warranted on the basis of functional loss due to these impairments.  Even during a flare-up, his range of motion fell squarely within the criteria for a 20 percent rating.

The Board acknowledges the Veteran's and his representative's various assertions that his low back disability was of great severity during this period, including the Veteran's February 2017 assertion that he was entitled to a 40 percent rating effective May 2009.  However, the Board finds that the evidence of record supports the 20 percent disability rating granted herein prior to October 2015 for the reasons discussed above.  While the Board does not doubt that the Veteran experienced low back symptoms such as limitation of motion and pain, and impairments such as difficulty with bending, prolonged walking, and prolonged standing, neither the Veteran nor his representative have cited specific, objective medical evidence in support of a rating higher than 20 percent.   

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Increased Rating from October 7, 2015

The Veteran is currently in receipt of a 40 percent disability rating from October 7, 2015 under DC 5243 for his service-connected degenerative disc disease of the lumbar spine for forward flexion of the thoracolumbar spine of 30 degrees or less.  He seeks a higher disability rating.  As an initial matter, the Board acknowledges the Veteran's general contention that the severity of his back condition has been the same ever since he filed his claim in 2009, so he feels the 40 percent rating should have been effective in 2009.  Staged ratings are assigned, however, when the medical evidence shows the severity of a condition has changed over time.  While the Veteran subjectively feels his condition has been the same, that is not objectively corroborated by the medical evidence, which showed worsening limitation of motion in 2015 (flexion to 20 degrees) than had been present in 2009 (flexion 45-70 degrees).  Since there are no objective range of motion findings between 2009 and 2015, October 2015 is the earliest date the medical evidence shows the 40 percent rating was warranted.  The Veteran should note that he has been awarded a total 100 percent rating based on unemployability since July 2010 regardless of the fact the 40 percent rating for the spine did not go into effect until October 2015.

In order to warrant a higher rating for the Veteran's back disability under DC 5243, evidence must show the following under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula): unfavorable ankylosis of the entire spine (100 percent); or unfavorable ankylosis of the entire thoracolumbar spine (50 percent).

"For VA compensation purposes, unfavorable  ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching...."  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5) (emphasis added).

Alternatively, since the Veteran has intervertebral disc syndrome (IVDS), evidence must show the following under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula) to warrant a higher rating: "...incapacitating episodes having a total duration of at least 6 weeks during the past 12 months."  (60 percent).  See 38 C.F.R. § 4.71a, DC 5243 (IVDS); General Rating Formula, Note (2).  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See IVDS Formula, Note (1).

In this case, the Board finds a higher rating for the Veteran's back disability is not warranted under DC 5243 from October 7, 2015 for the following reasons.

First, the weight of the objective medical evidence of record is against a finding that, during this period, the Veteran had unfavorable ankylosis of the entire spine or the entire thoracolumbar spine.  The Board affords the October 2015 VA examination report's finding of no ankylosis of the spine great probative value as it was based upon thorough the examiner's thorough consideration of a clinical examination of the Veteran as well as his pertinent medical history.  The examiner's range of motion findings show abnormal range of motion, with some motion upon forward flexion, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  Although extension was found to begin and end at 0 degrees, there is no indication that such limitation of motion resulted in "difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching...."  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Furthermore, the 2015 VA examiner competently found upon examination that the Veteran did not have muscle atrophy, which suggests some use of his low back muscles.

Second, although the Veteran underwent ongoing VA treatment for chronic back pain during this period, those VA treatment records do not include any objective findings showing unfavorable ankylosis of either the entire spine or the entire thoracolumbar spine at any time during this period.  

Third, the Board finds that the weight of the evidence is against finding that a higher rating under the IVDS Formula is warranted.  Although the Veteran has IVDS, there is no lay or medical evidence of "incapacitating episodes" as VA defines that term because there is no evidence of acute signs and symptoms that have required bed rest prescribed by a physician.  See October 2015 VA examination report.  The fact that the Veteran may choose to restrict his physical activities when experiencing increased pain is not how VA defines an incapacitating episode.

The Board also has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Such symptoms and impairments are contemplated by the 40 percent rating now assigned for this period.  Accordingly, the Board finds that a higher rating is not warranted on the basis of functional loss due to these impairments during this period.

The Board acknowledges the Veteran's and his representative's assertions that his back disability is of great severity.  However, the Board finds that the evidence of record supports a 40 percent disability rating from October 7, 2015 under DC 5243 for the reasons discussed above.  The Veteran primarily has described his back symptoms and impairments such as pain requiring opioid prescriptions, back spasms, and limitation of motion, and functional impairments such as difficulty with walking for long periods and lifting.  Such symptomatology and functional losses are consistent with the rating currently assigned for his low back disability in this period.  

The Board recognizes that the Veteran was awarded a TDIU in part due to his low back condition effective July 17, 2010 in a January 2017 rating decision.  That decision was granted in part based on the competent, persuasive October 2015 VA medical opinion that the severity of the Veteran's lumbar spine condition by itself (and the associated high dose of prescribed narcotics) has rendered the Veteran unemployable.  The Veteran credibly reported to that VA examiner that he could no longer work as a mail carrier due to his back symptoms because he could no longer meet the physical requirements of that job, including lifting.  Such evidence regarding unemployability is probative to the Board's assessment of the Veteran's overall level of impairment.  However, it is not binding on the separate issue presently before the Board of whether the Veteran is entitled to a higher rating for this period under the schedular rating criteria for spine conditions.  Indeed, the legal standards for entitlement to a TDIU focusing in unemployability (38 C.F.R. § 4.16), and permitting consideration of subjective factors such as employment and education background, differ from the objective schedular rating criteria under the General Rating Formula and the IVDS Formula. 

In summary, the Board finds a higher rating for the Veteran's low back disability is not warranted from October 7, 2015.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert, supra.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.

III. Duties to Notify and Assist

The Board recognizes the Veteran's and his representative's contentions that the June 2009 and October 2015 VA spine examinations were inadequate.  Specifically, the Veteran contended that the June 2009 VA spine examiner did not read his claims file and focused on feet and legs rather than his low back.  He also contended that he was in more pain and had more reduced range of motion than reflected in the 2009 VA examination report.  The Veteran also contended that the 2009 VA examiner did not write anything down or "know why he was there."  See March 2010 substantive appeal; April 2010 VA 646.  Furthermore, the Veteran asserted in a February 2017 notice of disagreement that his previous VA examinations of his spine condition were inadequate.  The Board rejects these contentions for the following reasons.

First, an adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The June 2009 and October 2015 VA examiners reviewed the Veteran's pertinent medical history, conducted thorough clinical evaluations, and provided adequate discussions of relevant symptomatology and impairments.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Contrary to the Veteran's and his representative's contentions, the Board finds that they were adequate because both VA examination reports contained clear findings pertinent to rating the spine disability.  The Board rejects the contention that the VA examiners improperly considered the Veteran's leg and lower extremities because VA examiners must consider whether any potential neurological conditions shown in those areas are related to any service-connected spine conditions.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Second, a presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The June 2009 VA examination report included specific, objective clinical findings, and there was no indication that such findings were inaccurate or incomplete in any way.  Therefore, to the extent that the Veteran contends that the June 2009 VA examination report included erroneous or incomplete findings, the Board finds that the presumption of irregularity has not been rebutted, as there is not "clear evidence" of irregularity.

To the extent that the Veteran or his representative asserts that the most recent, October 2015 VA spine examination was inadequate, the Board rejects that contention as conclusory.  Neither the Veteran nor his representative cited any specific deficiencies in the 2015 VA spine examination report or cited any specific, objective medical evidence showing worsening since that time.  Accordingly, the Board finds that there is no duty to provide another VA spine examination.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Entitlement to a disability rating of 20 percent prior to October 7, 2015, but no more, for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied from October 7, 2015.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


